DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, none of the prior arts of record singularly or combination, teaches or fairly suggest the features present in the claim 1 " An aircraft comprising: an electrical system installed on the aircraft; an electronic controller in signal communication with the electrical system, the electronic controller including a main processor and a multi-core processor, the multi-core processor including at least one control core in signal communication with the electrical system to control power delivered thereto, and at least one prognostics core configured to process and analyze prognostics and diagnostics data of the electrical system independently from operation of the control core; a wireless device in signal communication with the at least one prognostics core to receive the prognostics and diagnostics data therefrom; and a prognostics and health monitoring (PHM) system located remotely from the electronic controller, the PHM system configured to wirelessly receive the prognostics and diagnostics data, wherein the at least one control core and its control of power delivery to the electrical system is assigned a higher priority level than the at least one prognostics core and its operation to process and analyze the prognostics and diagnostics data of the electrical system, and wherein the at least one control core is 
Prior arts of record fail to disclose “An aircraft comprising: an electrical system installed on the aircraft; an electronic controller in signal communication with the electrical system, the electronic controller including a main processor and a multi-core processor, the multi-core processor including at least one control core in signal communication with the electrical system to control power delivered thereto, and at least one prognostics core configured to process and analyze prognostics and diagnostics data of the electrical system independently from operation of the control core; a wireless device in signal communication with the at least one prognostics core to receive the prognostics and diagnostics data therefrom; and a prognostics and health monitoring (PHM) system located remotely from the electronic controller, the PHM system configured to wirelessly receive the prognostics and diagnostics data, wherein the at least one control core and its control of power delivery to the electrical system is assigned a higher priority level than the at least one prognostics core and its operation to process and analyze the prognostics and diagnostics data of the electrical system, and wherein the at least one control core is configured to enable and disable the at least one prognostics core, while the at least one prognostics core is prevented from interrupting one or both of the at least one control core and the main processor.”.  However upon consideration of the amended claims and the applicant's arguments, there is no reasoning to combine the applied references to arrive in the context of the claim invention.
Claims 2-10 depend on and further limit of independent claim 1, therefore claims 2-10 are considered allowable for the same reason.
Regarding claim 11, none of the prior arts of record singularly or combination, teaches or fairly suggest the features present in the claim 11 " An electronic aircraft controller configured to control an electrical system of an aircraft, the aircraft controller comprising: a multicore processor comprising: at least one control core configured to generate a power control signal to control the 3 Docket No. 105357US01 (U381217US) electrical system; at least one prognostics core configured to process and analyze prognostics and diagnostics data of the electrical system independently from operation of the control core, wherein the at least one prognostics core is configured to deliver the prognostics and diagnostics data to a wireless device that is configured to wirelessly transmit the prognostics and diagnostics data to a prognostics and health monitoring (PHM) system installed on the aircraft and located remotely from the aircraft controller, wherein the at least one control core and its control of power delivery to the electrical system is assigned a higher priority level than the at least one prognostics core and its operation to process and analyze the prognostics and diagnostics data of the electrical system, and wherein the at least one control core is configured to enable and disable the at least one prognostics core, while the at least one prognostics core is prevented from interrupting one or both of the at least one control core and the main processor.".
Prior arts of record fail to disclose “An electronic aircraft controller configured to control an electrical system of an aircraft, the aircraft controller comprising: a multicore processor comprising: at least one control core configured to generate a power control signal to control the 3 Docket No. 105357US01 (U381217US) electrical system; at least one prognostics core configured to 
Claims 12-16 depend on and further limit of independent claim 11, therefore claims 12-16 are considered allowable for the same reason.
Regarding claim 17, none of the prior arts of record singularly or combination, teaches or fairly suggest the features present in the claim 17 " A method of controlling an electrical system installed in an aircraft, the method comprising: outputting, via at least one control core included in a multi-core processor, power signals to operate the electrical system; returning operating data from the electrical system to the at least one control core; processing, via a prognostics core included in the multi-core processor, the operating data independently from operation of the control core; generating prognostics 
Prior arts of record fail to disclose “A method of controlling an electrical system installed in an aircraft, the method comprising: outputting, via at least one control core included in a multi-core processor, power signals to operate the electrical system; returning operating data from the electrical system to the at least one control core; processing, via a prognostics core included in the multi-core processor, the operating data independently from operation of the control core; generating prognostics and diagnostics data of the electrical system based on the operating data independently from operation of the control core; assigning a first priority to the operation of outputting, via at least one control core, the power signals to operate the electrical system that is a higher priority than a second priority assigned to the operation of processing the operating data, via the prognostics core, such that the at least one core processor is configured to enable and disable the prognostics core while the prognostics core is 
Claims 18-20 depend on and further limit of independent claim 17, therefore claims 18-20 are considered allowable for the same reason.
Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANG D TRAN whose telephone number is (408)918-7546. The examiner can normally be reached Monday - Friday 8:00 am - 5:30 pm (Pacific Time).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/THANG D TRAN/Examiner, Art Unit 2683                                                                                                                                                                                                        
/KERRI L MCNALLY/Primary Examiner, Art Unit 2683